department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a plr-119697-98 date mar index nos internal_revenue_service partnership p individual c individual d individual e individual f date v date w date x date y date z dear this is in reply to your letter of date and subsequent correspondence requesting a ruling under sec_453 of the internal revenue -2- - code and sec_15a_453-1 of the temporary income_tax regulations on behalf of partnership p it is represented that partnership p sold real_property on date v on installment terms on that date it distributed to its two partners individuals c and d the installment_obligations taken in payment during the months including dates x and y when the partnership return was being prepared individual c suffered two strokes and was hospitalized twice he spent nearly three months recuperating at his son’s home many miles from the partnership p books on date w all business of the partnership was finished by date x all the partnership accounting was completed and the bookkeeper delivered the accounts to individual e a cpa located over miles from where individual c was recuperating individual e tried to get additional information from individual c but was told he was out of town for an indefinite period the bookkeeper eventually supplied a closing statement and other documents from the realtor who sold the property individual e completed form_1065 the final partnership return on date y it reported the sale in full inadvertently electing out of the installment_method when individual e completed the return he sent it to individual c who then signed and mailed the completed return without asking individual e any questions individual c has little recollection of what took place during that period of time the discovery of the error was made by individual f accountant for individual d when preparing individual d’s form_1040 on or before date z individual f prepared the form_1040 consistent with the installment_method but not with the earlier form_1085 for partnership p and delivered both to individual d who then called his former partner individual c shortly thereafter individual c called individual e to find out what could be done to fix the error at the partnership level it was determined to use form_8275 inconsistent with the previously filed form_1065 and immediately apply for relief with a letter_ruling request there was not time to redo individual c's return but individual f did have time to fix individual d's return the request for relief under sec_15a d followed partnership p has requested that the service rule that partnership p will be permitted to revoke its election out of the installment_method for the date v sale in its federal_income_tax return for under sec_15a_453-1 of the temporary regulations sec_453 of the code provides that except as otherwise provided in this section income from an installment_sale shal be taken into account for purposes of this title under the installment_method sec_453 of the code provides in general that subsection a shall not apply to any disposition if the taxpayer elects to have subsection a not apply to such -3- disposition paragraph provides that except as otherwise provided by requlations an election under paragraph with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return of the tax imposed by this chapter for the taxable_year in which the disposition occurs paragraph provides that an election under paragraph with respect to any disposition may be revoked only with the consent of the secretary sec_15a_453-1 of the temporary regulations provides that an installment_sale is to be reported on the installment_method unless the taxpayer elects otherwise in accordance with the rules set forth in paragraph d of this section sec_15a_453-1 of the temporary regulations provides that an election under paragraph d of this section must be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the taxable_year in which the installment_sale occurs sec_15a_453-1 of the temporary regulations provides in part that generally an election made under paragraph d is irrevocable an election may be revoked only with the permission of the internal_revenue_service a revocation is retroactive a revocation will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed here the facts indicate that it was always the intent of partnership p to report the sale of real_property on date v on the installment_method and that the election out was not intentional but made in error in the return the error of individual e in preparing the return was mainly due to individual c’s strokes and subsequent unavailability individual f discovered the mistake at his first opportunity and individual e tried to correct the problem soon after discovery partnership p has therefore established good cause for the revoking the election out of the installment_method accordingly based on the facts presented and the representations made we rule that partnership p will be permitted to revoke its election out of the installment_method for the date v sale on its federal_income_tax return for under sec_15a_453-1 of the temporary regulations no opinion is expressed as to the tax treatment of the transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transactions which are not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it sec_611 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to the representative designated on a power_of_attorney on file with this office sincerely yours assistant chief_counsel income_tax accounting david l chief branch crawford
